Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "34" and "5A" have both been used to designate the rolling elements in Figure 1.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate three different elements in Figure 3.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: SA, 64, 25B, and 32a.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 is indefinite due to the fact that it is unclear which “shaft” is being referred to by the phrase “the shaft” in line 5. Both a “spindle shaft” and an “axle shaft” have been set forth in the claims.

Claim 7 recites the limitation "the sealing member elastomeric component" in line 6.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 8 recites the limitations "the axial portion", "the seal rigid component", and "the rigid component" in lines 2, 2, and 3-4, respectively.  There is insufficient antecedent basis for these limitations in the claim. These limitations have not been previously set forth in the claims.
	
Claim 18 recites the limitations "the axle"  and "the axle shaft flange" in lines 1, and 7 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for these limitations in the claim. These limitations have not been previously set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-11, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iliev et al (10,589,567). Iliev et al shows a wheel end assembly having all of the features as set forth in the above claims.
	Per claims 1-2, 10, and 19, Iliev et al shows a generally cylindrical hub 1 connectable to a wheel, and having inboard and outboard axial ends, and an inner circumferential surface defining a bore. An inboard bearing 5A is disposed in the hub 1, and includes an outer ring coupled with the hub 1, an inner ring disposed within the outer ring and disposable around a shaft 6, and a plurality of rolling elements between the inner and outer rings. A seal assembly (10 & 17) is coupled with the inboard bearing 5A, and retains the inner ring of the bearing 5A at least partially within the outer ring when the wheel end assembly is separate from the shaft 6. An outboard bearing 5B is axially spaced from the inboard bearing 5A, and includes inner and outer rings with rolling elements therebetween in the same manner as the inboard bearing 5A. A nut assembly is disposed adjacent the outboard bearing 5B, and includes a nut that threadably engages an outer surface of the shaft 6 to couple the wheel end assembly with the shaft 6. A retainer is configured to retain the nut assembly axially adjacent the outboard bearing 5B such that the nut assembly limits axial displacement of the inner ring of the outboard bearing 5B to remain at least partially within the outer ring when the wheel end assembly is separate from the shaft 6.
	Per claims 3 and 11, the seal assembly (10 and 17) is coupled with the inner ring of the inboard bearing 5A and sealingly engageable with the hub 1 and the outer surface of the shaft 6. 
	Per claim 4, the inner ring of the inboard bearing 5A includes a shoulder with an outer circumferential surface about which an annular sealing member of the seal assembly (10 and 17) is disposed, and the seal assembly (10 and 17) includes an outer circumferential sealing lip. 
	Per claims 5 and 20, an annular rigid base component with an axial portion is disposed about the should of the inner ring of the inboard bearing 5A, and a radial portion extends radially outwardly from the axial portion. An annular elastic seal component is coupled with the rigid base component, and includes a cantilever portion that extends generally axially from the radial portion of the base component, the annular elastic seal component also includes an outer circumferential wedge-shaped section providing the sealing lip.
	Per claim 9, the outer ring of the inboard bearing 5A forms a bearing cup (forming an outer race) with an angled inner surface section facing generally toward the inboard axial end of the hub 1. The inner ring is formed as a bearing cone (forming an inner race) with an angled outer surface section facing generally away from the inboard end of the hub 1. Each of the rolling elements is a tapered roller that rolls on both the inner and outer races. The seal assembly (10 & 17) is axially disposed between the outer ring and the inboard end of the hub 1. 
	Per claim 16, installation of the wheel end assembly onto the shaft involves inserting a free end of the shaft 6 through the inboard end of the hub 1 until the shaft 6 extends through the inboard 5A and outboard 5B bearings, and the nut assembly; then rotating the nut onto the threaded section of the spindle shaft 6. 
	Per claim 17, rotating the nut establishes the desired preload or end-play of the outboard bearing 5B. 

Claim(s) 1-4, 9-11, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sui et al (CN 105952802). Sui et al shows a wheel end assembly having all of the features as set forth in the above claims.
	Per claims 1-2, 10, and 19, Sui et al shows a generally cylindrical hub 1 connectable to a wheel, and having inboard and outboard axial ends, and an inner circumferential surface defining a bore. An inboard bearing 3 is disposed in the hub 1, and includes an outer ring coupled with the hub 1, an inner ring disposed within the outer ring and disposable around a shaft 15, and a plurality of rolling elements between the inner and outer rings. A seal assembly 6 is coupled with the inboard bearing 3, and retains the inner ring of the bearing 3 at least partially within the outer ring when the wheel end assembly is separate from the shaft 15. An outboard bearing 2 is axially spaced from the inboard bearing 3, and includes inner and outer rings with rolling elements therebetween in the same manner as the inboard bearing 3. A nut assembly 9 is disposed adjacent the outboard bearing 2, and includes a nut that threadably engages an outer surface of the shaft 15 to couple the wheel end assembly with the shaft 15. A retainer 7 is configured to retain the nut assembly 9 axially adjacent the outboard bearing 2 such that the nut assembly 9 limits axial displacement of the inner ring of the outboard bearing 2 to remain at least partially within the outer ring when the wheel end assembly is separate from the shaft 15.
	Per claims 3 and 11, the seal assembly 6 is coupled with the inner ring of the inboard bearing 3 and sealingly engageable with the hub 1 and the outer surface of the shaft 15. 
	Per claim 4, the inner ring of the inboard bearing 3 includes a shoulder with an outer circumferential surface about which an annular sealing member of the seal assembly 6 is disposed, and the seal assembly 6 includes an outer circumferential sealing lip. 
	Per claim 9, the outer ring of the inboard bearing 3 forms a bearing cup (forming an outer race) with an angled inner surface section facing generally toward the inboard axial end of the hub 1. The inner ring is formed as a bearing cone (forming an inner race) with an angled outer surface section facing generally away from the inboard end of the hub 1. Each of the rolling elements is a tapered roller that rolls on both the inner and outer races. The seal assembly 6 is axially disposed between the outer ring and the inboard end of the hub 1. 
	Per claim 16, installation of the wheel end assembly onto the shaft 15 involves inserting a free end of the shaft 15 through the inboard end of the hub 1 until the shaft 15 extends through the inboard 3 and outboard 2 bearings, and the nut assembly 9; then rotating the nut onto the threaded section of the spindle shaft 15. 
	Per claim 17, rotating the nut establishes the desired preload or end-play of the outboard bearing 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iliev et al as applied to claims 1-5, 9-11, 16-17, and 19-20 above, and further in view of Drucktenhengst (4,432,557). Iliev et al does not show the inboard bearing 5A including an annular cover member.
	Per claim 6, Figure 1 of Drucktenhengst teaches the use of a seal including an annular cover member 1 disposed at least partially about the sealing member, and would be frictionally engaged with the inner surface of a hub. A sealing lip 9 is sealingly engaged with the inner surface of the cover member 1. 
	Per claim 7, the cover member 1 includes an axial portion that forms the inner and outer circumferential surfaces thereof, and a radial portion that would be axially spaced from an outer ring of a hub bearing such that the sealing member is disposed between the bearing and the radial portion of the cover member 1. An elastomeric component 6 of the sealing member includes a generally axially extending lip engageable with the radial portion of the cover.
	Per claim 8, an axial portion of a rigid component includes an elastomeric layer (generally at 6) disposed on the inner surface thereof, which would seal between the rigid component and a shoulder of a bearing inner ring. The seal assembly further includes a biasing member 10 that radially outwardly biases a cantilever portion of the elastic component of the seal. 
	Therefore, from these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the wheel end assembly of Iliev et al with an inboard seal assembly as taught by Drucktenhengst, as a substitute equivalent labyrinth or cassette seal, dependent upon availability, cost, and to prevent debris from entering the bearing(s).

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iliev et al as applied to claims 1-5, 9-11, 16-17, and 19-20 above, and further in view of Kaas (10,415,626). 
	Iliev et al shows the features set forth in the majority of claim 12 and all of claims 14-15 (such as the hub including a groove in which a retainer is disposed to engage a washer of the nut assembly). However, Iliev et al does not show the nut assembly including a nut being movably coupled with a washer.
	Per claim 12, Kaas teaches the use of a nut assembly 1 that is movably coupled to a washer 3. 
	Per claim 13, the nut 11 has an outer circumferential surface 12 with an annular groove therein. The washer 3 includes an annular body with a free end (that would engage the retainer of Iliev et al), an annular keeper 2 is disposed within the groove of the nut 11 and couples with the washer 3 to couple the washer 3 with the nut 11.
	Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the nut assembly of Iliev et al in the manner taught by Drucktenhengst, as a substitute equivalent configuration, serving to retain the wheel end assembly on the spindle, while also decreasing the number of separate pieces of the nut assembly.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sui et al as applied to claims 1-4, 9-11, 16-17, and 19 above, and further in view of Avera (3,336,998). Sui et al shows threaded apertures in the axial outboard end of the hub 1 capable of securing an element thereto. Sui et al does not show an axle with a flange secured to the hub 1.
	Per claim 18, Vera teaches the use of a hub 12 including a shaft 16 and bearings 42a-b, with the axially outboard bearing 42a retained by a nut assembly (52, 54, 56). An axle shaft 10 includes a first end and a second end having an annular flange 30. The axle shaft 10 is inserted through the outboard end of the hub 12 through the free end of the shaft 16 until the axle flange 30 is disposed against the outboard end of the hub 12. The axle flange 30 is then coupled to the outboard end of the hub 12. 
	Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to secure an axle shaft having a flange to the wheel end assembly of Sui et al, for the purpose of allowing the wheel end assembly to be part of a driven axle assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheel end assemblies, and/or seal structure, and/or nut structure.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617